OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, without costs, the petition dismissed and the certified question answered in the negative. The determination of the Board of Standards and Appeals denying the expansion component of petitioner’s variance application was rational and supported by substantial evidence (see Matter of SoHo Alliance v New York City Bd. of Stds. & Appeals, 95 NY2d 437, 440 [2000]).
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur in memorandum.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, etc.